Citation Nr: 0013963	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  98-05 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether the veteran's service-connected shell fragment wound 
of the left shoulder, initially assigned a 20 percent 
schedular evaluation, should be evaluated under an 
extraschedular analysis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
September 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO) which granted entitlement to service 
connection for a shell fragment wound of the left shoulder 
and for PTSD, and assigned disability ratings of 20 percent 
and 10 percent, respectively.  The veteran appealed the 
decision to the Board which remanded the case to the RO in 
May 1999 for further development.  After completion of the 
requested development to the extent possible and continued 
denial of the veteran's claim the RO returned the case to the 
Board for further appellate review.

In September 1999 the veteran underwent another VA 
examination of his shoulder.  The Board refers this matter 
back to the RO for appropriate action because the examination 
appears to constitute a reopened claim for an increased 
rating for a left shoulder disorder.  See 38 C.F.R. 
§ 3.157(b)(1) (1999).

In November 1999 the veteran withdrew his appeal on the issue 
of PTSD evaluation after the RO increased the rating to 30 
percent.  Therefore, the issue of evaluation of the veteran's 
service-connected PTSD is no longer before the Board for 
appellate review.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  In May 1999 the Board found that a 20 percent initial 
evaluation for the veteran's service-connected shell fragment 
wound of the left shoulder was appropriate under a schedular 
analysis, only.

3.  The record does not show the veteran's left shoulder 
disability to be so exceptional or unusual, with marked 
interference with employment or repeated hospitalization 
beyond that contemplated by rating criteria, as to render 
application of schedular standards impractical.


CONCLUSION OF LAW

Criteria for extraschedular evaluation of the veteran's shell 
fragment wound of the left shoulder have not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. § 3.321(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the initial evaluation of his left 
shoulder disability inadequately reflects the severity of his 
symptomatology.  He asserts that the evaluation should have 
been higher because the injury has precluded him from 
following his occupation as a carpenter because it does not 
permit him to work with his arms raised over his head.

As an initial matter the Board finds that the veteran's claim 
is plausible and capable of substantiation and therefore is 
well-grounded.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  The Board also is 
satisfied that the VA has fulfilled the duty to assist the 
veteran develop this claim and that the evidence of record is 
sufficient to support an equitable decision in this appeal.

In deciding appeals the Board is charged with the duty to 
seek out all issues that are reasonably raised from a liberal 
reading of the record and to identify all potential theories 
of entitlement to a benefit including the possible 
applicability of an extra-schedular rating.  38 C.F.R. § 
3.321(b)(1); Floyd v. Brown, 9 Vet. App. 88, 95-96 (1996).  
Extraschedular consideration is appropriate when a case 
appears to present an exceptional and unusual disability 
picture so as to render impractical the application of the 
regular rating schedule standards.  See 38 C.F.R. § 
3.321(b)(1).  Extraschedular analysis may be appropriate 
where a disability causes marked interference with employment 
or repeated hospitalization beyond that contemplated by 
schedular rating criteria.  Id.

In its May 1999 decision the Board denied an initial 
schedular evaluation in excess of 20 percent for a shell 
fragment wound of the left shoulder.  However, the Board also 
recognized the possibility that extraschedular rating 
analysis might be appropriate here because the record 
suggested the possible inadequacy of schedular analysis to 
evaluate the veteran's disability.  Specifically, the Board 
noted the veteran's repeated statements that his left 
shoulder disability caused marked interference with his work 
as a carpenter, and his testimony that dry wall and other 
overhead work caused his left arm to become so swollen and 
painful that he was no longer capable of continuing his 
occupation.  A VA examiner's report confirmed the veteran's 
left arm pain on motion above his head.  In addition, the 
Board noted that the record did not show that the veteran was 
informed of his right to submit evidence demonstrating the 
affect of a left shoulder disorder upon his employment.  See 
Spurgeon v. Brown, 10 Vet. App. 194, 197, (1997).  Therefore, 
the Board remanded this matter for additional development.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In May 1999 the RO asked the veteran to provide employment 
records or other evidence verifying his claim that a left 
shoulder disorder unduly affected his employment.  In August 
1999 the veteran submitted another statement reiterating his 
claim but providing no additional evidence supporting it.  A 
report of a September 1999 VA joints examination restated the 
veteran's claim of having been forced to give up carpentry 
because of his inability to handle overhead work.  The report 
also asserted that the veteran should avoid strenuous 
activity with his left upper extremity.  A report of a second 
September 1999 VA examination noted that the veteran 
acknowledged having worked as a laborer since his separation 
from service, that he had been at his current job for ten 
years and that he had a good work record.  The veteran 
further reported that he was a full-time plumber and that he 
occasionally missed work because of a back disorder.

Upon consideration of the foregoing, the Board finds that 
there is no evidence substantiating the veteran's claim that 
his left shoulder disorder caused marked interference with 
his employment.  Therefore, evaluation of the veteran's 
service-connected shell fragment wound of the left shoulder 
under an extraschedular analysis is not appropriate.


ORDER

The appeal is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

